COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00198-CR


Janelle Vanei Loggins                     §   From Criminal District Court No. 1

                                          §   of Tarrant County (1266512W)

v.                                        §   March 7, 2013

                                          §   Per Curiam

The State of Texas                        §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       PER CURIAM
                       COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-12-00197-CR
                            NO. 02-12-00198-CR

JANELLE VANEI LOGGINS                                            APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Janelle Vanei Loggins appeals her convictions for attempted

evading arrest or detention and for endangering a child – criminal negligence

after the trial court revoked her deferred adjudication community supervision,

adjudicated her guilty, and sentenced her to six months’ confinement in each

case, to be served concurrently. See Tex. Penal Code Ann. §§ 22.041(c), 38.04

(West 2011 & Supp. 2012).
      1
      See Tex. R. App. P. 47.4.


                                       2
         Loggins’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by

presenting a professional evaluation of the record demonstrating why there are

no arguable grounds for relief. This court afforded Loggins the opportunity to file

a pro se brief on her own behalf, but she did not do so. The State did not file a

brief.

         As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeals

are frivolous.    See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no

pet.). Only then may we grant counsel’s motion to withdraw. See Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

         We have carefully reviewed the record and counsel’s brief. We agree with

counsel that these appeals are wholly frivolous and without merit; we find nothing

in the record that arguably might support an appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s

motion to withdraw and affirm the trial court’s judgments.


                                                    PER CURIAM

PANEL: WALKER, GARDNER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)


                                          3
DELIVERED: March 7, 2013




                           4